Citation Nr: 1341846	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right lower lobe nodule, including as secondary to exposure to asbestos.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for squamous cell carcinoma of the throat, also including as secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from April 1941 to June 1946.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially was the appellant but died in February 2011, during the pendency of this appeal.  The appellant is his surviving spouse; she has been substituted as the claimant for the purpose of processing these claims to completion.  The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  The Veteran as mentioned died in February 2011, and the appellant duly completed VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant) later in February 2011.  See Fast Letter 10-30 (Aug. 10, 2010).  In September 2012, the RO notified her that it would proceed with adjudication of the deceased Veteran's claims on the basis of her being substituted as the claimant.

In May 2011 the Board had dismissed the deceased Veteran's claims because of his death during the pendency of the appeal, but had indicated that it did not have jurisdiction to make determinations regarding basic eligibility to substitute the appellant in the first instance.  The Board therefore had referred to the RO the matter of determining basic eligibility for substitution, which, as indicated, was later granted.



FINDINGS OF FACT

1  The Veteran died in February 2011 during the pendency of this appeal, and his surviving spouse filed a timely request to be substituted as the appellant in his place.

2.  The evidence being in relative equipoise, it is just as likely as not his tinnitus incepted during his service.

3.  In an October 2004 rating decision, the RO denied his claim of entitlement to service connection for a right lower lobe nodule; that decision was not appealed; in a subsequent July 2007 rating decision, the RO denied a petition to reopen this claim, another decision that was not appealed.

4.  The additional evidence received since that more recent July 2007 rating decision is cumulative and redundant of the evidence already considered and does not raise a reasonable possibility of substantiating this claim of entitlement to service connection for a right lower lobe nodule.

5.  Also in that July 2007 rating decision, the RO denied service connection for squamous cell carcinoma of the throat, and there was no appeal of the denial of this claim, either.

6.  The additional evidence received since that July 2007 rating decision is cumulative and redundant of the evidence already considered and does not raise a reasonable possibility of substantiating this claim of entitlement to service connection for squamous cell carcinoma of the throat.



CONCLUSIONS OF LAW

1.  The appellant-widow is a properly substituted partly in this appeal.  38 U.S.C.A. § 5121A (West 2002).

2.  With resolution of all reasonable doubt in her favor, the Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The October 2004 rating decision denying the Veteran's claim of entitlement to service connection for a right lower lobe nodule is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

4.  The July 2007 rating decision declining to reopen this claim and denying the additional claim of entitlement to service connection for squamous cell carcinoma of the throat also is a final and binding decision based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

5.  There is not new and material evidence since that July 2007 decision to reopen these claims of entitlement to service connection for a right lower lobe nodule and for squamous cell carcinoma of the throat.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Substitution

Generally, when a Veteran has claims pending at the time of his death, his closest surviving relative may be paid periodic monetary benefits that were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  The statute regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 
110-389, § 212 (2008).  Section 212 created a new, liberalizing statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.

The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

In this case, the Veteran died in February 2011.  The appellant is his surviving spouse, so widow.  In February 2011, she duly filed a petition for substitution.  In July 2012, the RO informed her that she had been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  38 U.S.C.A. § 5121A.  As such, under the new law, the appeal is to be continued as if the original claimant were not deceased.


The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To this end, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of this notice since the intended purpose of the notice is still served in that the claimaint is still provided meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application alleging entitlement to service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim.  So this consist of notice of both what is required to establish underlying entitlement to service connection (i.e., (1) Veteran status, (2) proof the Veteran has the alleged disability, and (3) a relationship between the disability and his military service), but also as concerning a "downstream" (4) disability rating and (5) effective date for the award of benefits in the eventuality service connection is granted.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of petitions to reopen previously denied claims.  With respect to such 
claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).


But a VCAA notice error is not presumptively prejudicial, even when shown to have occurred, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the claimant, not VA, bears this 
evidentiary burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the discussion that follows pertains only to the new-and-material-evidence claims because the claim of entitlement to service connection for tinnitus is being granted, rather than denied, so no prejudice can possibly result regarding any defects in VCAA notice regarding that claim - even if, per chance, they occurred.

The VCAA duty to notify was satisfied by way of a letter dated in December 2008 that fully addressed all three notice elements.  The letter advised regarding the evidence required to substantiate the claims and of the Veteran's/appellant's and VA's respective duties in obtaining this necessary supporting evidence.  The letter also provided notice as to the applicable provisions regarding "downstream" disability ratings and effective dates.  As well, the notice letter advised of the reasons the service-connection claims were previously denied and informed of the type of evidence needed to reopen these finally-decided claims.

VA also as mentioned has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of relevant records such as the Veteran's service treatment records (STRs), post-service VA and private medical records, records from other Federal agencies such as the Social Security Administration (SSA), and providing an examination for a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the widow-claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The file contains the STRs, service personnel records (SPRs), VA clinical records, private medical records, as well as statements and argument by the Veteran and substituted appellant-widow.  No VA medical examination and opinion are necessary, however, unless and until a finally-decided claim is reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  That said, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a Dependency and Indemnity Compensation (DIC) claim, such as for a claim for cause of death, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  But technically speaking, these claims at issue are not DIC claims, instead, what amount to accrued benefits claims with the appellant-widow substituted to process these claims to completion.  They were pending when the Veteran died, so are not because of his death.  Thus, VA has no duty to provide examinations or opinions concerning the claims for the right lower lobe nodule and squamous cell carcinoma of the throat inasmuch as there is no suggestion the Veteran had these claimed conditions at any time during his service, or even for many ensuing years (indeed decades), or indication they are otherwise related or attributable to his service - including presumptively because of exposure to asbestos.


In McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006), the Veterans Court (CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the in-service event, injury, or disease; but (4) insufficient evidence to decide the case.  See also 38 U.S.C.A. § 5103A(d)(2)  (West 2002); 38 C.F.R. § 3.159(c)(4)  (2012).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service, is a "low threshold". McLendon, at 83.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest however that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004). If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

The Federal Circuit Court has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran or other claimant may be competent, even as a lay person, to proclaim the Veteran having experienced relevant symptoms (e.g., shortness of breath, etc.) ever since his service, even if not also competent to say the symptoms necessarily are the result of his military service and the claimed disorders. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  Generally, though, VA is not obligated to provide examinations for medical nexus opinions based on unsubstantiated lay statements alone.  See Duenas, 18 Vet. App. at 519.

The Court has found that the post-VCAA version of 38 C.F.R. § 3.156(a) created a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Such is not the case here, however, as there is not the required suggestion of attribution of the claimed conditions to the Veterans World War II service.

Also significant is that the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained and is obtainable.  Hence, no further notice or assistance to her is required to fulfill VA's duty to assist her in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection-Tinnitus

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection based on continuity of symptomatology under § 3.303(b) applies only to the chronic diseases specifically listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not one of these diseases listed in this VA regulation.

The evidence of record is somewhat contradictory.  The Veteran denied tinnitus on several occasions although he did state that it existed on VA examination in April 2009.  He also indicated in his June 2009 notice of disagreement (NOD) and in another 2009 written statement that he was a gunner's mate in service and therefore exposed to loud noise during his service.  He also asserted that he had been experiencing tinnitus ever since.  He signed the NOD and other statement.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  The Board, therefore, must determine whether his assertions regarding the incurrence of tinnitus is service are credible.  Indeed, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds no reason to doubt the Veteran's credibility.  In any event, on VA examination, he did indicate that he began experiencing tinnitus in service, and statements made to clinicians often have a lot of probative weight, especially when made in the course of evaluation or treatment since intended to receive proper or necessary care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, he signed the June 2009 NOD and other 2009 written statement regarding ringing in the ears that had its onset during his service.

Contrarily, the statements made in 2006 regarding the absence of tinnitus are of lesser probative weight, as they were made in passing and not during a comprehensive VA examination.  The Board, therefore, accords more weight to the signed statement and the NOD and to the statements made in the course of the June 2009 VA examination.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight given to evidence).

The opinion in the report of the June 2009 VA examination is not probative, as the examiner indicated without sufficient explanation that she could not opine regarding the origins of the Veteran's tinnitus without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, the Board is left with the competent and credible evidence provided by the Veteran regarding having had incurred tinnitus in service and having experienced it ever since, up until to the time of his death.  As such, the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, and in this circumstance the claim of entitlement to service connection for tinnitus must granted with resolution of this reasonable doubt in the appellant-widow's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.


New and Material Evidence to Reopen the Previously Denied Claims

In an October 2004 rating decision the RO denied the Veteran's claim of entitlement to service connection for a right lower lobe nodule because asbestos exposure during his service was not shown, because it was not inherent to his military occupational specialty (MOS), and because the benign right lower lobe mass was not otherwise shown to be related to any event or incident during his service.  He was properly notified of that October 2004 rating decision, but he did not initiate an appeal.  See 38 C.F.R. § 20.200 (2013).  Thus, that October 2004 rating decision is final and binding based on the evidence then of record.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

Similarly, in a July 2007 rating decision, the RO denied entitlement to service connection for squamous cell carcinoma of the throat because the condition was not incurred in service and because asbestos exposure in service was not shown and determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for the right lower lobe nodule.  Just as before, the Veteran was properly notified of the July 2007 decision later that same month, but he again did not initiate an appeal.  See 38 C.F.R. § 20.200.  Thus that July 2007 rating decision also is final and binding based on the evidence then of record.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last 
denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id., at 120 (noting that the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The evidence submitted to reopen a claim is presumed to be true for the limited purpose of determining whether it is new and material to the claim, but VA does not have to consider the inherently incredible to be credible or to blindly accept, as true, assertions that are beyond the competence of the person making them.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Regarding both the claim for the right lower lobe (lung) nodule and for the squamous cell carcinoma of the throat, the evidence received since the last final disallowance in July 2007 is cumulative and redundant of evidence already of record and previously considered.  Moreover, the additional evidence does not raise a reasonable possibility of substantiating either claim.  Specifically, the Veteran and/or appellant submitted copies of records already in evidence.  By definition, duplicate records cannot serve as new and material evidence.  Also, the Veteran and/or appellant submitted arguments and evidence regarding asbestos exposure in service to include an article from www.asbestosnews.com that was either identical or similar to such evidence submitted before July 2007.  This evidence is redundant.  As well, the new evidence does not in any way suggest in-service incurrence of either claimed disorder, close-in-time to service incurrence of either disorder, or that asbestos could have caused or contributed to a benign pulmonary nodule or squamous cell carcinoma of the throat.  Thus, even the low standard articulated in Shade is not met.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); and see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).  Furthermore, medical records merely describing the Veteran's current condition preceding his death are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.  Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam).

In the absence of new and material evidence regarding either a right lower lobe nodule or squamous cell carcinoma of the throat, the benefit-of-the-doubt doctrine does not apply, and the claims are not reopened and remain denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The claim of entitlement to service connection for tinnitus is granted.

However, since there is not the required new and material evidence, the petitions to reopen the claims of entitlement to service connection for the right lower lobe nodule and for squamous cell carcinoma are denied.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


